Citation Nr: 1520457	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), rated as 50 percent disabling from June 20, 2005, and 70 percent disabling after August 17, 2007.

2.  Entitlement to an effective date prior to August 17, 2007, for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, February 2009, March 2009, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In the August 2007 rating decision, the RO granted entitlement to service connection for PTSD and assigned an initial 50 percent rating.  In September 2007, the Veteran submitted a statement that indicated his intent to seek a higher rating for PTSD and claim entitlement to TDIU.  The Board has construed this statement as a notice of disagreement with the initial rating assigned by the August 2007 rating decision, which also included an implied TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the February 2009 rating decision, the RO increased the rating for PTSD to 70 percent, effective August 17, 2007.

In the March 2009 rating decision, the RO granted entitlement to TDIU and assigned an effective date of March 12, 2008.  In the February 2013 rating decision, the RO granted an earlier effective date of August 17, 2007 for TDIU.  This issue remains on appeal as the Veteran seeks a 100 percent rating to the date of his initial claim in June 2005.  


FINDINGS OF FACT

1.  From June 20, 2005, the Veteran's PSTD manifested through occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected disabilities prevented him from engaging in substantially gainful employment since June 20, 2005.  


CONCLUSION OF LAW

1.  The criteria for entitlement to an initial rating of 70 percent for PTSD are met.  38 U.S.C.A. § 115, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to TDIU have been met since June 20, 2005.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

This appeal arises from disagreement with the initial rating following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, additional VCAA notice is not required.  See VAOPGCPREC 8-2003.

VA has also satisfied its duty to assist the Veteran in the development of his appeals.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered for these issues.  VA also provided several examinations regarding the claims.  There is no indication that the examinations and opinions are inadequate.  

As there is no indication that any additional notice or assistance could aid in substantiating these claims, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Entitlement to a Higher Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In the instant case, the Veteran's appeal arises from the assignment of a staged disability rating for his service-connected disability after the award of an initial disability rating.  With regard to initial rating cases, separate ratings can be assigned to separate periods of time, based upon the facts found - a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is evaluated under the general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that formula a 50 percent rating is warranted where the disorder is manifested by reduced reliability and productivity in occupational and social situations due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, the RO assigned an initial 50 percent rating for PTSD from the date of claim.  In a subsequent rating decision, the RO increased the disability rating to 70 percent, effective August 17, 2007, to coincide with a precipitous drop in the Veteran's Global Assessment of Functioning (GAF) score from the low 50s to approximately 40 at that time.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).

However, there is evidence that establishes the Veteran's PTSD symptoms more closely approximated the 70 percent rating before and after the period he filed his initial claim.  A March 2005 letter from the Veteran's private therapist indicates he exhibited occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to PTSD symptoms.  The Veteran's therapist, J.M., L.C.S.W., wrote the Veteran and his now ex-wife "suffered severe marital discord which brought them to the brink of divorce."  She further wrote the Veteran "appeared detached and socially isolated" due to his inability to maintain personal relationship.  She also noted that the Veteran engaged in angry outburst toward her and other group members, and that "[h]is behavior often seemed irrational and inappropriate."  

This medical evidence is consistent with credible statements from the Veteran and his ex-wife, which elaborate on the Veteran's severe difficulties with family relations, work, judgment, thinking, and mood due depression and poor impulse control, such as unprovoked irritability with periods of violence.  As such, the Veteran's PTSD symptoms more closely approximate the 70 percent rating for the entire period on appeal.  38 C.F.R. § 4.7.  

Although the Veteran seeks a 100 percent rating for PTSD, the evidence is against a finding that there is total occupational and social impairment.  Treatment records show that he has been engaged in dating relationships throughout the appeal period and has been able to discuss these relationships in group therapy.  He has not been shown to have the symptoms used as examples in the criteria for the 100 percent rating such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, a 100 percent rating is not warranted at any time during the appeal period.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); see also Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the symptoms of the Veteran's disability.  In fact, the Veteran has not displayed any symptoms not listed in the appropriate rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Entitlement to an Effective Date for TDIU prior to August 17, 2007

As noted in the introduction, the Veteran's appeal of the initial rating included an implied claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As the Veteran was entitled to an initial 70 percent rating for PTSD, he is also entitled to TDIU, effective June 20, 2005.  The record clearly establishes the Veteran's PTSD symptoms prevented him from engaging in substantially gainful employment, as outlined in the RO's March 2009 rating decision.  Thus, entitlement to TDIU is warranted from the date of the Veteran's initial claim for service connection for PTSD.


ORDER

Entitlement to a 70 percent rating for PTSD is granted from June 20, 2005.

Entitlement to TDIU is granted from June 20, 2005.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


